          Case 1:19-cv-09155-ER Document 68 Filed 08/07/20 Page 1 of 10



       8/7/2020       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


PEOPLE OF THE STATE OF NEW YORK,
by LETITIA JAMES,
Attorney General of the State of New York,

                       Plaintiff,
                                                            Civil Action No. 19-cv-9155
               v.
                                                      STIPULATED PROTECTIVE ORDER
PENNSYLVANIA HIGHER EDUCATION
ASSISTANCE AGENCY, d/b/a
FEDLOAN SERVICING and AMERICAN
EDUCATION SERVICES,

                       Defendant.


       The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

to the following provisions, it is hereby ORDERED that any person subject to this Order—

including without limitation the parties to this action, their attorneys, representatives, agents,

experts and consultants, acting as such, all third parties providing discovery in this action, and all

other interested persons with actual or constructive notice of this Order shall adhere to the

following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

1.     Any person subject to this Order who receives from any other person any “Discovery

       Material” (i.e., documents or communications, including deposition testimony, as defined

       in the Southern District of New York’s Local Rule 26.3, provided in the course of

       discovery in this action, or information contained therein) that is designated as

       “Confidential” pursuant to the terms of this Order shall not disclose such Confidential

       Discovery Material to anyone else except as expressly permitted hereunder.

                                                  1
       Case 1:19-cv-09155-ER Document 68 Filed 08/07/20 Page 2 of 10




2.   The person producing Discovery Material may designate as “Confidential” any portion

     thereof that the person believes in good faith to contain non-public trade secrets,

     proprietary business information, competitively sensitive information, other information

     the public disclosure of which would, in the good faith judgment of the designating party,

     be detrimental to the conduct of that party’s business or the business of any of that party’s

     customers or clients or would be contrary to law or regulation, personal information (with

     respect to any individual), or information the public disclosure of which might reasonably

     be considered likely to be injurious to individual borrowers whose student loans were or

     are serviced by PHEAA (“Borrowers”).

3.   To the extent that Discovery Material, or portions thereof, pertains directly to an

     individual identifiable Borrower, as long as the information could otherwise be

     appropriately be designated “Confidential” under this Order, the New York Attorney

     General may designate the portions pertaining to such a Borrower as “Confidential”

     regardless of which party produces the Discovery Material, unless the Borrower objects

     in writing. The New York Attorney General shall use reasonable efforts to make such a

     designation promptly upon determining that such Material should be designated

     “Confidential.”

4.   With respect to the confidential portion of any Discovery Material other than deposition

     transcripts and exhibits, the producing person or that person’s counsel may designate

     such portion as “Confidential” by stamping or otherwise clearly marking as

     “Confidential” the document or protected portion in a manner that will not interfere with

     legibility or audibility. Deposition testimony, in whole or in part, or exhibits not

     previously produced in this action may be designated (in the case of testimony only, by



                                               2
         Case 1:19-cv-09155-ER Document 68 Filed 08/07/20 Page 3 of 10




       any party or party’s counsel) as “Confidential” either on the record during the deposition

       or in writing within five (5) business days of receipt of the transcript, and in any event

       shall be deemed “Confidential” by the parties until the five-day period has elapsed

       without written notice by either party. If so designated, the final transcript of the

       designated testimony shall be bound in a separate volume and marked “Confidential

       Information Governed by Protective Order” by the reporter.

5.     Parties will make reasonable efforts to designate Discovery Material besides deposition

       testimony or deposition exhibits not previously produced in this action as “Confidential”

       at the time of its production. However, if at any time prior to the trial of this action, a

       producing person realizes that some portion of Discovery Material that that person

       previously produced without limitation should be designated as “Confidential,” the

       producing person may so designate that portion by promptly notifying all parties in

       writing. Such designated portion of the Discovery Material will thereafter be treated as

       Confidential under the terms of this Order. In addition, the producing person shall

       provide each other party with replacement versions of such Discovery Material that bears

       the “Confidential” designation within ten (10) business days of providing such notice. If

       the New York Attorney General wishes to designate Discovery Material not produced by

       itself as “Confidential” pursuant to paragraph (3), the New York Attorney General shall

       follow the same procedure.

Who May Receive Confidential Materials

6.     No person subject to this Order, other than the producing person, shall disclose any

       Confidential Discovery Material to any other person whomsoever, except to:

       (a)    the parties to this action;



                                                3
  Case 1:19-cv-09155-ER Document 68 Filed 08/07/20 Page 4 of 10




(b)   as to any document that pertains in whole or in part solely to an individual

      Borrower or the servicing of that Borrower’s loans, that Borrower and any

      counsel for that Borrower, except that if the document does not pertain wholly to

      that Borrower or the servicing of that Borrower’s loans, only the portions

      pertaining to that Borrower or the servicing of that Borrower’s loans may be

      disclosed to the Borrower and the Borrower’s counsel;

(c)   counsel employed by the parties, including any paralegal, clerical or other

      assistant employed by such counsel and assigned specifically to work on this

      action;

(d)   as to any document, its author, its addressee, and any other person shown on the

      face of the document as having received a copy or identified by the producing

      party as being a custodian thereof;

(e)   any witness who counsel for a party in good faith believes may be called to testify

      at trial or deposition in this action, for purposes of preparing that witness for

      potential testimony only, provided such person has first executed a Non-

      Disclosure Agreement in the form annexed hereto;

(f)   any person retained by a party to serve as an expert witness or consultant or

      otherwise provide specialized advice to counsel in connection with this action,

      provided such person has first executed a Non-Disclosure Agreement in the form

      annexed hereto;

(g)   stenographers and video technicians engaged to transcribe or record depositions

      conducted in this action;




                                       4
       Case 1:19-cv-09155-ER Document 68 Filed 08/07/20 Page 5 of 10




     (h)    independent photocopying, graphic production services, or other litigation support

            services employed by the parties or their counsel to assist in this action, including

            computer service personnel performing duties in relation to a computerized

            litigation system or data stored on such a system and technical personnel

            performing duties to support attorney remote access to data or communications;

     (i)    the Court and its staff;

     (j)    any current employee of the Department of Education who has official

            responsibilities relating to PHEAA’s loan servicing, complaints by borrowers

            against PHEAA relating to its loan servicing, or student loan servicing in general;

            and

     (k)    any other person whom the producing person, or other person designating the

            Discovery Material “Confidential,” agrees in writing may have access to such

            Confidential Discovery Material.

7.   Prior to the disclosure of any Confidential Discovery Material to any person referred to in

     subparagraphs 6(e) or 6(f) above, such person shall be provided by counsel with a copy

     of this Protective Order and shall sign a Non-Disclosure Agreement, in the form annexed

     hereto, stating that that person has read this Order and agrees to be bound by its terms.

     Counsel shall retain each signed Non-Disclosure Agreement and produce it to opposing

     counsel either prior to such person being permitted to testify (at deposition or trial) or at

     the conclusion of the case, whichever comes first.          Parties shall follow the same

     procedure if a person referred to in 6(k) consents to sign the Non-Disclosure Agreement.

8.   If Confidential Discovery Material in the possession of a receiving party are subpoenaed

     by any court, administrative or legislative body, or any other person purporting to have



                                               5
          Case 1:19-cv-09155-ER Document 68 Filed 08/07/20 Page 6 of 10




       authority to subpoena such information, the party to whom the subpoena is directed shall

       give written notice of the subpoena (including the delivery of a copy thereof) to the

       attorneys for the Producing Party ten days prior to the time when production of the

       information is requested by subpoena. In the event that the subpoena purports to require

       production of such Confidential Discovery Material on less than ten days’ notice, the

       party to whom the subpoena is directed shall give prompt telephonic notice of the receipt

       of such subpoena, and forthwith deliver by email, hand or facsimile a copy thereof, to the

       attorneys for the producing party. Absent a court order to the contrary, the party to whom

       the subpoena is directed may comply therewith, but if application for a protective order is

       made promptly before the return date, the party to whom the subpoena is directed shall

       not produce such Confidential Discovery Material prior to receiving a court order or the

       consent of the producing party. If the party asserting confidentiality intends to make

       application for a protective order with respect to subpoenaed Confidential Discovery

       Material, it shall so inform the subpoenaed party as soon as is reasonably possible.

Filing Confidential Materials in this Action

9.     Any person who either objects to any designation of confidentiality, or who, by contrast,

       requests still further limits on disclosure (such as “attorneys’ eyes only,” reserved for

       extraordinary circumstances), may at any time prior to the trial of this action serve upon

       the designating person and all other parties a written notice stating with particularity the

       grounds of the objection or request. If agreement cannot be reached promptly, counsel for

       all affected persons shall request a joint telephone call with the Court to obtain a ruling.

10.    Notwithstanding the designation of material as “Confidential” in discovery, there is no

       presumption that such Confidential Discovery Material will be filed with the Court under

       seal. The parties shall follow § 3 of Judge Ramos’s Individual Practices with respect to

                                                 6
          Case 1:19-cv-09155-ER Document 68 Filed 08/07/20 Page 7 of 10




       pretrial requests for filing under seal. For the avoidance of doubt, no party is required by

       this order to seek to file Confidential Discovery Material with the Court under seal unless

       otherwise agreed to by the parties.

11.    Each person who has access to Confidential Discovery Material shall take all due

       precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

12.    If, in connection with this litigation, and despite having taken reasonable steps to prevent

       the disclosure of a document or communication that it claims is subject to a claim of

       attorney-client privilege attorney work product, or, as applicable, the privilege for

       material prepared in anticipation of litigation, a producing person inadvertently discloses

       documents or communications subject to a claim of attorney-client privilege, attorney

       work product protection, or, as applicable, the privilege for material prepared in

       anticipation of litigation (“Inadvertently Disclosed Communication”), such disclosure, in

       itself, shall not constitute or be deemed a waiver or forfeiture of any claim of privilege or

       work product protection with respect to the Inadvertently Disclosed Communication and

       its subject matter.

13.    If a disclosing person makes a claim of inadvertent disclosure in writing, all receiving

       persons shall, within five (5) business days, return or destroy all copies of the

       Inadvertently Disclosed Communication, and provide a certification of counsel that all

       such Inadvertently Disclosed Communication has been returned or destroyed.

14.    Within five (5) business days of the notification that such Inadvertently Disclosed

       Communication has been returned or destroyed, the disclosing person shall produce a

       privilege log with respect to the Inadvertently Disclosed Communication.



                                                 7
          Case 1:19-cv-09155-ER Document 68 Filed 08/07/20 Page 8 of 10




15.    If a receiving person thereafter moves the Court for an order compelling production of

       the Inadvertently Disclosed Communication, the person shall seek the Court’s

       permission to file the motion under seal as specified in the Court’s Individual Rules, and

       shall not assert as a ground for entering such an order the mere fact of the inadvertent

       production. For the avoidance of doubt, the receiving person may still raise any good-

       faith claim that the producing party did not take reasonable steps to prevent the

       production of the Inadvertently Disclosed Communication.            The disclosing person

       retains the burden of establishing the privileged or protected nature of any Inadvertently

       Disclosed Communication. Nothing in this Order shall limit the right of any party to

       request an in camera review of the Inadvertently Disclosed Information.

Termination of the Litigation

16.    This Protective Order shall survive the termination of the litigation. Within 30 days of the

       final disposition of this action, all Confidential Discovery Material and all copies thereof,

       shall be promptly returned to the producing person, or, upon permission of the producing

       person, destroyed, except that the parties to the litigation may retain one (1) copy of

       documents constituting work product, pleadings, motion papers, discovery responses,

       deposition transcripts and deposition and trial exhibits.

17.    This Protective Order may be modified only by a writing executed by the parties and

       approved by the Court. No term of this Protective Order shall be waived except by

       means of a writing executed by the waiving party.

18.    During the pendency of this case only, this Court shall retain jurisdiction over all persons

       subject to this Order to the extent necessary to enforce any obligations arising hereunder

       or to impose sanctions for any contempt thereof.



                                                 8
  Case 1:19-cv-09155-ER Document 68 Filed 08/07/20 Page 9 of 10




SO STIPULATED.

For Plaintiff(s):               For Defendant(s):

Signed: /s/ Sarah E. Trombley   Signed: /s/ Thomas F. Burke

Name: Sarah E. Trombley         Name: Thomas F. Burke

Dated: 8/5/20                   Dated: 8/5/20


                                       SO ORDERED.


         August 7
Dated: _____________ , 20 20
                          __           _____________________________
                                       EDGARDO RAMOS
                                       United States District Judge




                                   9
        Case 1:19-cv-09155-ER Document 68 Filed 08/07/20 Page 10 of 10




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


PEOPLE OF THE STATE OF NEW YORK,
by LETITIA JAMES,
Attorney General of the State of New York,

                     Plaintiff,
                                                         Civil Action No. 19-cv-9155
              v.
                                                    NON-DISCLOSURE AGREEMENT
PENNSYLVANIA HIGHER EDUCATION
ASSISTANCE AGENCY, d/b/a
FEDLOAN SERVICING and AMERICAN
EDUCATION SERVICES,

                     Defendant.



       I, _________________________ [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and

that at the conclusion of the litigation I will return all discovery information to the party or

attorney from whom I received it. By acknowledging these obligations under the Protective

Order, I understand that I am submitting myself to the jurisdiction of the United States District

Court for the Southern District of New York for the purpose of any issue or dispute arising

hereunder and that my willful violation of any term of the Protective Order could subject me to

punishment for contempt of Court.

       Dated: ________________                     _____________________________
                                                   [Signature]




                                              10
